Exhibit 10.1

Coleman Cable, Inc.

Form of Performance-Based Restricted Stock Unit Award Agreement

This Restricted Stock Unit Award Agreement (the “Agreement”) is entered into as
of the              day of                 , 20         (the “Award Date”)
between Coleman Cable, Inc. (the “Company”) and [                    ] (the
“Participant”). Any term capitalized but not defined in this Agreement shall
have the meaning set forth in the Coleman Cable, Inc. Long-Term Incentive Plan,
as amended and restated effective April 30, 2008 (the “Plan”).

The Plan provides for the grant of restricted stock units to employees and
directors of the Company or its Subsidiaries as approved by the Board or the
Committee. In exercise of its discretion under the Plan, the Board or the
Committee has determined that the Participant should receive a restricted stock
unit award under the Plan and, accordingly, the Company and the Participant
hereby agree as follows:

1. Grant. The Company hereby grants to the Participant an award (the “Award”) of
[            ] restricted stock units (the “Restricted Stock Units”). Each
Restricted Stock Unit represents the right to receive an amount equal in value
to one share of Stock (a “Share”), payable in cash or Shares (as described in
Sections 4 and 5 below), if and when the Restricted Stock Unit vests subject to
the terms of this Agreement.

2. Stock Certificates. The Company shall retain the certificates representing
the Restricted Stock Units in its possession until all conditions and
restrictions applicable to the Restricted Stock Units have been satisfied in
accordance with the Plan and this Agreement.

3. Rights as Shareholder. Unless and until an Restricted Stock Unit has vested
and an underlying Share has been distributed to the Participant, the Participant
shall not be entitled to vote with respect to the Restricted Stock Unit or the
Share.

If the Company declares a cash dividend on its Stock, then, on the payment date
of the dividend, the Participant will be credited with dividend equivalents
equal to the amount of cash dividend per share multiplied by the number of
Restricted Stock Units credited to the Participant through the record date. The
dollar amount credited to a Participant under the preceding sentence will be
credited to an account (“Account”) established for the Participant for
bookkeeping purposes only on the books of the Company. The amounts credited to
the Account will be credited as of the last day of each month with interest,
compounded monthly, until the amount credited to the Account is paid to the
Participant. The rate of interest credited under the previous sentence will be
the prime rate of interest as reported by the Midwest edition of the Wall Street
Journal for the second business day of each quarter on an annual basis. The
balance in the Account will be subject to the same terms regarding vesting and
forfeiture as the Participant’s Restricted Stock Units awarded under the
accompanying letter and this document, and will be paid in cash in a single sum
at the time that the Shares associated with the Participant’s Restricted Stock
Units are delivered (or forfeited at the time that the Employee’s Restricted
Stock Units are forfeited).



--------------------------------------------------------------------------------

4. Vesting; Forfeiture. The Participant’s Restricted Stock Units shall become
vested in accordance with the following terms:

 

  •  

[            ] Restricted Stock Units shall vest on the date that the Company’s
Stock price equals at least $             per share;

 

  •  

An additional [            ] Restricted Stock Units shall vest on the date that
the Company’s Stock price equals at least $             per share; and

 

  •  

The remaining [            ] Restricted Stock Units shall vest on the date that
the Company’s Stock price equals at least $             per share;

provided, however, that the Participant remains continuously employed by, or in
service as a director of, the Company or a Subsidiary until each such respective
vesting date. Notwithstanding the foregoing, Restricted Stock Units that have
not become vested as of the tenth anniversary of the Award Date shall be
forfeited on that date. Vesting of the Restricted Stock Units pursuant to the
goals above may also occur in the event of a merger or acquisition of the
Company in which the price per share for the Company’s Stock satisfies the above
vesting thresholds. Notwithstanding any provision to the contrary in any other
agreement entered into between the Participant and the Company, if the
Participant terminates service with the Company and its Subsidiaries for any
reason before all of his/her Restricted Stock Units have become vested under
this Agreement, the Participant’s Restricted Stock Units that have not become
vested as of the effective date of the termination shall be forfeited. Neither
the Company nor any Subsidiary shall have any further obligations to the
Participant under this Agreement with respect to forfeited Restricted Stock
Units.

5. Terms and Conditions of Payment. Of the total number of Restricted Stock
Units that vest upon satisfaction of each goal in accordance with Section 4,

(a) two-thirds of the vested Restricted Stock Units shall be distributed to the
Participant in the form of Shares (        ,              and             
Restricted Stock Units upon attainment of the $            , $             and
$             price per share goals, respectively), and

(b) one-third of the vested Restricted Stock Units shall be distributed to the
Participant in the form of cash (        ,              and             
Restricted Stock Units upon attainment of the $            , $             and
$             price per share goals, respectively), based on the value of the
Shares upon vesting.

Distributions of cash or (with respect to Restricted Stock Units payable in
Shares) certificates (or book entry notation) shall be made as soon as
practicable after the Restricted Stock Units have become vested. If the
Participant dies before the Company has distributed all cash and Shares subject
to vested Restricted Stock Units, the Company shall make distributions to the
beneficiary or beneficiaries the Participant designated, in the proportions the
Participant specified. If the Participant failed to designate a beneficiary or
beneficiaries, the Company shall make distributions to the Participant’s estate.
The Company shall make distributions for all vested Restricted Stock Units no
later than six months after the Participant’s death.

 

2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Company shall not distribute cash or Shares
upon vesting of the Restricted Stock Units until the Participant has paid to the
Company or a Subsidiary the amount required to be withheld for federal, state or
local taxes. The Participant may satisfy the required withholding amount by
directing that the Company use for this purpose a portion of the Shares or cash
that would otherwise be distributed to him/her.

6. Legend on Stock Certificates. The Company may require that certificates (or
book entry notation) for Restricted Stock Units payable in Shares that are
distributed to the Participant in accordance with Section 5 bear any legend that
counsel to the Company believes is necessary or desirable to facilitate
compliance with applicable securities laws.

7. Delivery of Certificates. Notwithstanding the provisions of Sections 4 and 5,
the Company is not required to issue or deliver any certificates (or book entry
notation) for Shares upon vesting of Restricted Stock Units before completing
the steps necessary to comply with applicable federal and state securities laws
(including any registration requirements) and applicable stock exchange rules
and practices. The Company shall use commercially reasonable efforts to cause
compliance with those laws, rules and practices.

The Company shall not make any distribution of certificates (or book entry
notation) before the first date the Shares underlying the Restricted Stock Units
may be distributed to the Participant without penalty or forfeiture under
federal or state laws or regulations governing short swing trading of
securities. In determining whether a distribution would result in such a penalty
or forfeiture, the Company and the Committee may rely upon information
reasonably available to them or upon representations of the Participant’s legal
or personal representative.

8. No Right to Employment. Nothing in the Plan or this Agreement shall be
construed as creating any right in the Participant to continued employment or
service, or as altering or amending the existing terms and conditions of the
Participant’s employment or service.

9. Nontransferability. No interest of the Participant or any beneficiary in or
under this Agreement shall be assignable or transferable by voluntary or
involuntary act or by operation of law, other than by the laws of descent and
distribution, or pursuant to a domestic relations order (as defined in section
414(p)) of the Code. Distribution of Shares or cash upon vesting of Restricted
Stock Units shall be made only to the Participant; or, if the Committee has been
provided with evidence acceptable to it that the Participant is legally
incompetent, the Participant’s guardian or legal representative; or, if the
Participant is deceased, to the beneficiaries that the Participant has
designated in the manner required by the Committee or, in the absence of a
designated beneficiary, to the Participant’s estate. The Committee may, in its
discretion, require a Participant’s guardian or legal representative to supply
it with evidence the Committee deems necessary to establish the authority of the
guardian or legal representative to act on behalf of the Participant. Any effort
to assign or transfer the rights under this Agreement shall be wholly
ineffective, and shall be grounds for termination by the Committee of all rights
of the Participant and his/her beneficiary in and under this Agreement.

10. Administration. The Committee administers the Plan. The Participant’s rights
under this Agreement are expressly subject to the terms and conditions of the
Plan, including required

 

3



--------------------------------------------------------------------------------

shareholder approval thereof, and to any guidelines the Committee adopts from
time to time. The Participant hereby acknowledges receipt of a copy of the Plan.

11. Interpretation. Any interpretation by the Committee of the terms and
conditions of the Plan and this Agreement shall be final. This Agreement shall
be governed by and construed under the laws of the State of Illinois, determined
without regard to its conflicts of law rules, except as such laws are preempted
by the laws of the United States. If any provision of this Agreement shall be
held by a court of competent jurisdiction to be invalid or unenforceable, the
remaining provisions hereof shall continue to be fully effective. The
jurisdiction and venue for any disputes arising under, or any action brought to
enforce (or otherwise relating to), this Agreement shall be exclusively in the
courts in the State of Illinois, County of Cook, including the Federal Courts
located therein (should Federal jurisdiction exist).

12. Sole Agreement. The Award and this Agreement are in all respects subject to
the provisions set forth in the Plan to the same extent and with the same effect
as if set forth fully herein. In the event that the terms of the Award and this
Agreement conflict with the terms of the Plan, the Plan shall control. This
Agreement is the entire agreement between the parties hereto, and any and all
prior oral and written representations are merged in this Agreement. This
Agreement may be amended only by written agreement between the Participant and
the Company.

13. Counterparts. The parties may execute this Agreement in one or more
counterparts, all of which together shall constitute but one Agreement.

[SIGNATURE PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Participant have duly executed this
Agreement as of the day and year first above written.

 

Coleman Cable, Inc. By:     Its:    

 

   [PARTICIPANT NAME]

 

5